DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14,22,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, “source” should be inserted after “light”.
In claim 12, line 2, “the intraoral surface” has no prior antecedent basis.
In claim 13, line 2, “the intraoral surface” has no prior antecedent basis.
In claim 22, line 8, “the first tooth” should be –a first tooth--.
In claim 22, line 11, “the first tooth” should be –a first tooth--.
In claim 22, line 13, --at least a—should be inserted before “first”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,8,-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durbin et al 20020022082.
With regard to claim 1, Durbin et al discloses an intraoral scanning apparatus ("intra-oral scanner 100") comprising: 
a) a mouthpiece (see paragraph [0044]: "mouthpiece 130"); 
b) a transport apparatus ("drive mechanism 136") that defines at least a first curved track (see paragraph [0046]: "track 202") within the mouthpiece (130); 
c) an image sensor ("image aperture 132") movable along the first curved track (see paragraph [0046]: "track 202"): 
d) a scanner (see paragraph [0046]: "movable shuttle 204") movable along the first curved track (202), scanning in synchronization with the image sensor (see paragraph [0046]: "image aperture 132") and having an illumination source (see paragraph [0046]: "illuminator 134") that has: 
         (i) a laser ("laser beam") light source; 
         (ii) beam-shaping optics (see paragraph [0040]: "objective lens") in the path of the laser light for forming a linear light pattern; 
e) at least one actuator ("motor") energizable to move the image sensor (132) and scanner along the first curved track (202) for image acquisition (see paragraph [0043]: "the power of the motor 
f) a control logic processor ("image processor 110") that synchronizes the scanner and image sensor (132) for automated acquisition of surface contour data (see paragraph [0039]: "The intra-oral scanner 100 captures images of various dental structures in the mouth and communicates this information with a remote image processor 110"); and 
g) a display ("display 122") in signal communication with the control logic processor (110) to process and display (122) the acquired surface contour data (see paragraph [0039]: "The remote image processor 110 in turn can communicate with a computer 120 and can display images of the dental structures on a display 122 connected to the computer 120.").

With regard to claim 2, note that the acquired surface contour data includes images of the linear light pattern sequentially projected onto intraoral features, see paragraph [0021]: "The system minimizes pattern blooming effect-when a light pattern is projected onto a translucent object both diffuse reflection and diffuse transmission occur.").

With regard to claim 3, note that the scanning apparatus (100) further comprises an operator interface in signal communication with the control logic processor (110) and configured to accept operator instructions that control scanner resolution (see paragraph [0051]: "a motor and illuminator input/output port 308").

With regard to claim 4, note that the scanning apparatus (100) further comprises an operator interface in signal communication with the control logic processor (110) and configured to accept operator instructions that control a start and a stop position for acquiring surface contour data from the 

With regard to claim 5, note that the scanning apparatus (100) further comprises an operator interface that allows control of resolution of the acquired surface contour image.  In paragraph [0051], Durbin et al disclose that "The CPU 300 can also be connected to a storage drive 314 such as a hard drive to store software and data and provides an interface for the communication of data with other equipment.").  Thus, the resolution of the image can be controlled by the user.

With regard to claim 6, note that the scanner further comprises a micro-electromechanical systems device (see paragraph [0043]: "Any of a variety of drive motors (micro-electromechanical devices) can be used, and the power of the motor through the drive mechanism 136 can be translated into motion for the image aperture 132 and the illuminator 134 through rotary, linear, hydraulic, or pneumatic mechanisms for example.").

With regard to claim 8, note that the at least one actuator (motor) has a stationary position within the mouthpiece.  Any position of the motor at a given point in time is considered a stationary position.



With regard to claim 10, note that the scanner and image sensor (132) are movable in a direction orthogonal to the track (see paragraph [0044]: "The mouthpiece 130 in one embodiment includes a sensor arc track 210 that allows the image aperture to traverse an arc to capture the image of the dental structure while also moving laterally (FIG. 2)").

With regard to claim 11, note that the laser light source has a fiber optic light guide conveying light from a remotely located laser (see paragraph [0042]: "light can be routed from the light source to the illuminator 134 by one or more fiber optic cables").

With regard to claims 12 and 13, note that the laser light source conveys moncrhomatic or polychromatic light to the intraoral surface (see paragraph [0042]: "The intensity of the light source used to illuminate the dental structure is ideally controllable and is in the frequency range of visible or infra-red light.").

With regard to claim 14, note that the scanning apparatus (100) further comprises a preview camera that is configured to acquire color texture data corresponding to the acquired surface contour data (see paragraph [0041]: "These sensors can be devices such as a charge-coupled device (CCD) sensor or a complementary metal oxide semiconductor (CMOS) image sensor.").  Either can be considered to be a “preview camera”.







With regard to claim 15, Durbin et al also discloses a method for intraoral scanning comprising:
a) providing a mouthpiece having a scanner apparatus with a camera, wherein the scanner apparatus is movable along a first curved track within the mouthpiece and scans a line of light onto a subject surface that is within the camera FOV;
b) urging the scanner apparatus in a forward direction along the first track to a first position;
c) scanning the subject surface while urging the scanner apparatus forward from the first position along the first track to a second position; and
d) urging the scanner apparatus in a backward direction with respect to the first track and at least to the first position (See paragraph [0050]: "At each lateral position, the image aperture 132 traverses the arc track 210 over the dental structure to collect a sufficient number of images on both sides of the dental structure before moving to the next lateral position.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al 20020055082.
With regard to claim 7, Durbin et al do not explicitly disclose that the at least one actuator (motor) moves along the track with the transport apparatus.
It would have been obvious to one skilled in the art to have the at least one actuator (motor) of Durbin et al, move along the track with the transport apparatus, if one wished for the transport apparatus to move independently.
With regard to claims 15 and 22, Durbin et al disclose the methods for intraoral scanning as recited in these claims, including:
(Claim 15)
providing a mouthpiece having a scanner apparatus with a camera, wherein the scanner apparatus is movable along a first curved track within the mouthpiece and scans a line of light onto a subject surface that is within the camera FOV;
b) urging the scanner apparatus in a forward direction along the first track to a first position;
c) scanning the subject surface while urging the scanner apparatus forward from the first position along the first track to a second position 
d) urging the scanner apparatus in a backward direction with respect to the first track and at least to the first position (See paragraph [0050]: "At each lateral position, the image aperture 132 
(Claim 22)
a) in response to an operator instruction, indexing a scanner apparatus in a first direction to a first position along a curved track along an intraoral mouthpiece (see paragraph [0050], "reset operation")
b) scanning at least a first tooth between the first position and a second position along the track (steps 254-256);
d) processing scanning results to generate surface contour for the at least the first tooth; and
e) displaying the surface contour for the first tooth.

However, Durbin et al do not explicitly disclose the step of reversing the direction of the scanner apparatus and scanning the at least the first tooth by indexing the scanner apparatus in a second direction opposite the first direction.  It is noted that Durbin et al do disclose in paragraph [0050]: "At each lateral position, the image aperture 132 traverses the arc track 210 over the dental structure to collect a sufficient number of images on both sides of the dental structure before moving to the next lateral position.".  
It would have been obvious to one skilled in the art to reverse the direction of the scanner in the Durbin et al method, such that the tooth is scanned in the opposite direction, if one wished to assure that all sides of the tooth are scanned, thus increasing the quality of the image of the scanned tooth.
With regard to claims 16,17,18 and 20, it would have been obvious to one skilled in the art to pulse the Durbin et al line of light at a first rate synchronous with image capture by the camera, the first rate being variable according to an entered instruction, and to pulse the line of light at a second rate between a third position and a fourth position that are both outside of the first and second positions, 
With regard to claims 19 and 21, note that Durbin et al contemplate both of: the section of track from the first to the second position spanning only a partial portion of teeth along a dental arch (any individual scan of a tooth is considered to span only a partial portion of teeth along the dental arch), as well as the first and second positions spanning a full dental arch (during the scan of the entire arch, the initial and final positions are considered to be first and second positions).
With regard to claim 23, note that the Durbin et al scanning operation continuously occurs during indexing.  See paragraph 50.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/               Primary Examiner, Art Unit 3772